Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 25 defines the carbonaceous anode active material, the metal-containing anode active material, and the metalloid-containing anode active material.  As these are disclosed in alternatives in claim 24 (on which 25 depends), the compounds of 25 are also interpreted to be alternatives. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed after the mailing date of the application on 07/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-12, 18-25, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0198916 (Yoon) in view of US PGPub 2016/0351953 (Wohrle).
With respect to claim 1, Yoon teaches an all-solid battery comprising a cathode, a solid electrolyte, and an anode (PP 0044).  The solid electrolyte layer comprises a first solid electrolyte and a second electrolyte (PP 0050).  The first electrolyte has an ionic conductivity of 5x10-3 S/cm to 1x10-1 S/cm (PP 0052) and the second electrolyte has an ionic conductivity of about 5x10-4 S/cm to 1x10-2 S/cm (PP 0054).  Yoon fails to teach two electrolyte layers. Wohrle teaches a solid electrolyte comprising a base layer having a higher lithium ion conductivity and a second solid electrolyte coating having a lower ion conductivity (PP 0026). The first and second electrolyte coatings protect the solid electrolyte from a ration with air or moisture (PP 0023).  It would have been obvious to one of ordinary skill in the art to form the electrolyte of Yoon in two coatings in order to protect the electrolyte from air or moisture as taught by Wohrle.  Yoon and Wohrle fail to teach that the difference in lithium ion conductivity of the two layers is 2 mS/cm or more, however the ionic conductivities of the two electrolytes of Yoon allow for a difference with significant overlap. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 2, Wohrle teaches that the polymer separators may be on the cathode and anode (PP 0060).
With respect to claim 3, Yoon teaches that the crystalline sulfide solid electrolyte has an argyrodite crystal structure (PP 0064).
With respect to claim 8, Yoon and Wohrle fail to teach that the difference in lithium ion conductivity of the two layers is 2 mS/cm to 20 mS/cm, however the ionic conductivities of the two electrolytes of Yoon allow for a difference with significant overlap. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 9, Yoon and Wohrle fail to teach the ratio of the packing densities of the solid electrolyte layers, however because the layers are made from similar components for the same purpose, it would be reasonable to conclude that the non-measured properties would also be similar. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 10, Wohrle teaches that the electrolyte base layer may have a thickness of 25 to 500 m (PP 0028). And the second electrolyte coating layer may have a thickness of 1 to 250 m (PP 0029). Which results in a ratio which has significant overlap with the instant claim.
With respect to claim 11, Wohrle teaches that the electrolyte base layer may have a thickness of 25 to 500 m (PP 0028), which allows for layers having 10 to 60 micrometers. And the second electrolyte coating layer may have a thickness of 1 to 250 m (PP 0029), which allows for layers having a thickness of 1 to 25 micrometers.
With respect to claim 12, Wohrle teaches that the electrolyte may have a total layer thickness of 30 to 1000 mm (PP 0030), which has significant overlap with the claimed range.
With respect to claim 18, Yoon fails to teach the temperature at which the ionic conductivity is measured, however room temperature (25oC) is a standard temperature, and because the ionic conductivities are disclosed above 1 millisiemens/cm, it would be reasonable to conclude that the ionic conductivity at 25oC would overlap with the claimed range. 
With respect to claim 19, Yoon teaches that the first solid electrolyte has an ionic conductivity of 3x10-3 S/cm (PP 0065) or 3 millisiemens per centimeter. Yoon fails to teach the temperature at which the ionic conductivity is measured, however room temperature (25oC) is a standard temperature, it would be reasonable to conclude that the ionic conductivity at 25oC would overlap with the claimed range.
With respect to claim 20, Yoon teaches that the second solid electrolyte has an ionic conductivity of 5x10-4 S/cm to 1x10-2 S/cm. Yoon fails to teach the temperature at which the ionic conductivity is measured, however room temperature (25oC) is a standard temperature, it would be reasonable to conclude that the ionic conductivity at 25oC would overlap with the claimed range.
With respect to claim 21, the electrolyte may have a binder such as NBR (PP 0073), which is interchangeable with other binders such as acryl- polymers (PP 0046), which reads on acrylic resin.
With respect to claim 22, Yoon and Wohrle fail to teach the ratio of the amounts of binder in the first and second layer, however as the second layer is larger than the first layer, it would be reasonable to conclude that it comprises a greater amount of binder. 
With respect to claim 23, Yoon and Wohrle fail to teach the amounts of binder by weight in the two layers, however it would have been obvious to one of ordinary skill in the art at the time of filing to find a workable amount of the binder. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 24, Yoon teaches an anode having a graphite anode active material (carbonaceous) (PP 0071). Yoon fails to teach a current collector.  Wohrle teaches that anodes are coated on current collectors (PP 0057).  It would have been obvious to one of ordinary skill in the art at the time of filing to use current collectors for the anode of Yoon in order to collect the current of the battery.
With respect to claim 25, Yoon teaches that the graphitizable carbon has high crystallinity (PP 0023).
With respect to claim 30, Yoon teaches that the battery is formed by creating a cathode slurry, anode slurry, and an electrolyte slurry and forming layers (PP 0066-0075).  Yoon fails to teach disposed a first solid electrolyte composition on an anode layer and disposing a second solid electrolyte layer on the cathode layer.  Wohrle teaches that the first and second solid electrolytes may be formed by coating (PP 0016). It would have been obvious to one of ordinary skill in the art to form the electrolyte of Yoon in two coatings in order to protect the electrolyte from air or moisture as taught by Wohrle and discussed in claim 1 above.
With respect to claim 31, Wohrle teaches coating the electrolyte between a first and second electrodes (PP 0060), which would be an anode and cathode. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0198916 (Yoon) in view of US PGPub 2016/0351953 (Wohrle) as applied to claim 24 above, and further in view of US Patent 4645726 (Hiratani)
With respect to claim 26, Yoon and Wohrle fail to teach a second anode layer.  Hiratani teaches an all solid state lithium battery which prevents the formation of voids between a lithium anode and a solid electrolyte (column 1, lines 44-47) having a Li alloy layer disposed between the solid electrolyte layer and the lithium metal anode (column 2, lines 29-32, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to use the Li alloy layer of Hiratani with the anode of Yoon and Wohrle to prevent the formation of voids between the lithium anode and the solid electrolyte.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0198916 (Yoon) in view of US PGPub 2016/0351953 (Wohrle) as applied to claim 1 above, and further in view of US PGPub 2017/0373340 (Fujii).
With respect to claim 27, Yoon teaches that the cathode may have a cathode active powder having a lithium transition metal oxide (LiCoO2) (PP 0068).  Yoon fails to teach the crystal structure of the active material.  Fujii teaches that LiCoO2 has a layered crystal structure (PP 0005).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0198916 (Yoon) in view of US PGPub 2016/0351953 (Wohrle) as applied to claim 1 above, and further in view of US PGPub 2018/0366777 (Sasaki).
With respect to claim 29, Yoon and Wohrle teach the battery as discussed above, wherein the cathode may comprise a conductive additive (PP 0046), but fails to teach a cathode comprising a sulfide solid electrolyte.  Sasaki teaches a positive electrode may contain a sulfide solid electrolyte material (PP 0042) in an amount of 5% to 70% (PP 0052), which provides reduced hydrogen sulfide production (PP 0043).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0198916 (Yoon) in view of US PGPub 2016/0351953 (Wohrle) as applied to claim 30 above, and further in view of US PGPub 2017/0222262 (Kim).
With respect to claim 32, Yoon and Wohrle teach the method as discussed above, but fail to teach the step of coating on a substrate, drying, and separating the dried composition to form a solid electrolyte.  Kim teaches a polymer electrolyte may be prepared by forming a film by coating the polymer electrolyte composition on a support substrate and drying, then separating the dried film (PP 0071).  It would have been obvious to one of ordinary skill in the art at the time of filing to form the solid electrolyte of Yoon and Wohrle by any known method, such as that of Kim. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

 Allowable Subject Matter
Claims 4-7, 13-17, 28, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Yoon and Wohrle as discussed above, but does not teach the chemical compounds of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724    

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759